DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 2/09/2021, with respect to the rejection(s) of claim(s) 1, 3, 7, 10-11 and 18-19 under Kim, Aykol, and Dietz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Aykol, and Ito (US 2019/0135644 A1, hereafter Ito).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0254541 A1, hereafter Kim) in view of Aykol et al. (US 2017/0229742 A1, hereafter Aykol), further in view of Ito et al. (US 2019/0135644 A1, hereafter Ito).
With regard to claims 1, 3, and 7, Kim teaches a secondary battery comprising: 
a first electrode (positive) [0067];
a second electrode (negative) [0067];

Kim does not explicitly teach the use of a solid electrolyte covering the first (positive) electrode.  However, in the same field of endeavor, Aykol teaches the use of a solid electrolyte, CaMgSiO4 (MgCaSiO4), to coat a positive electrode (claim 7) [0008].  This composition includes magnesium, includes polyanions composed of oxygen and silicon (claim 3).  It would have been obvious to one of ordinary skill in the art to use the solid electrolyte coating of Aykol with the positive electrode of Kim for the benefit of reducing acid induced degradation of the electrolyte and positive electrode materials [Aykol 0021].  Aykol teaches a similar material (MgCaSiO4) [0008] does not explicitly teach the claimed MgxZrySiOz material.  However, in the same field of endeavor Ito teaches the use of a Na3+x(Zr1-yYy)2-zMzSi2PO12 (since the claim language “contains” would not exclude additional elements, when M is Mg this would teach a ratio of the claimed elements that falls within the claimed range with the exception of oxygen content being adjacent to the claimed range and therefore obviate the claimed compositional range) [0009].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the Na3+x(Zr1-yYy)2-zMzSi2PO12 material of Ito as the solid electrolyte coating material of Kim modified by Aykol since it is taught allow for improved ionic conductivity and battery characteristics [Ito 0014].
With regard to claim 10, Kim teaches the positive electrode includes a positive electrode collector and a positive electrode active material disposed on the positive electrode collector, the positive active material layer including a plurality of positive 4 (MgCaSiO4), to coat a positive electrode [0008] and teaches the coating may be applied by ALD which uses repeated atomic layer depositions.  When combined with the particles of Kim this would result in a plurality of coats on the particles.  It would have been obvious to one of ordinary skill in the art to use the solid electrolyte coating of Aykol with the positive electrode of Kim for the benefit of reducing acid induced degradation of the electrolyte and positive electrode materials [Aykol 0021].  Aykol teaches a similar material (MgCaSiO4) [0008] does not explicitly teach the claimed MgxZrySiOz material.  However, in the same field of endeavor Ito teaches the use of a Na3+x(Zr1-yYy)2-zMzSi2PO12 (since the claim language “contains” would not exclude additional elements, when M is Mg this would teach a ratio of the claimed elements that falls within the claimed range with the exception of oxygen content being adjacent to the claimed range and therefore obviate the claimed compositional range) [0009].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the Na3+x(Zr1-yYy)2-zMzSi2PO12 material of Ito as the solid electrolyte coating material of Kim modified by Aykol since it is taught allow for improved ionic conductivity and battery characteristics [Ito 0014].
With regard to claim 11, Kim does not explicitly teach the use of a solid electrolyte covering the first (positive) electrode.  However, in the same field of endeavor, Aykol teaches the use of a solid electrolyte, CaMgSiO4 (MgCaSiO4), to coat a positive electrode [0008].  It would have been obvious to one of ordinary skill in the art to use the solid electrolyte coating of Aykol with the positive electrode of Kim for the 4) [0008] does not explicitly teach the claimed MgxZrySiOz material.  However, in the same field of endeavor Ito teaches the use of a Na3+x(Zr1-yYy)2-zMzSi2PO12 (since the claim language “contains” would not exclude additional elements, when M is Mg this would teach a ratio of the claimed elements that falls within the claimed range with the exception of oxygen content being adjacent to the claimed range and therefore obviate the claimed compositional range) [0009].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the Na3+x(Zr1-yYy)2-zMzSi2PO12 material of Ito as the solid electrolyte coating material of Kim modified by Aykol since it is taught allow for improved ionic conductivity and battery characteristics [Ito 0014].
With regard to claim 18, Kim teaches an electrode potential of +4 V based on the alkaline earth metal [0079].
With regard to claim 19, modified Kim does not explicitly teach the claimed property, however it should also be capable of blocking electrons since the solid electrolyte coating of Aykol and Ito is substantially the same as the claimed coating as detailed in the rejection of claim 1 above.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Aykol, and Ito as applied to claims 1, 3, 7, 10-11, and 18-19 above, and further in view of Kugai et al. (US 2002/0036131 A1, hereafter Kugai).
With regard to claim 6, Kim, Aykol, and Ito teach the secondary battery as detailed in the rejection of claim 1 above.  Kim, Aykol, and Ito would not explicitly teach that the solid electrolyte is amorphous.  However, in the same field of endeavor, Kugai .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 16, and 19 of U.S. Patent No. 10,511,053 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a secondary battery with a magnesium oxide based compound covering the positive electrode.
Claims 1, 6-7, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 22, 24, and 26 of copending Application No. 15/658,313 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a secondary battery with a magnesium oxide based compound covering the positive electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724